Title: To Thomas Jefferson from Joel Barlow, 18 March 1792
From: Barlow, Joel
To: Jefferson, Thomas


          
            Sir
            London 18 March 1792
          
          I know not what apology to offer for troubling you so often with my publications. I sent you last month a pamphlet, called “Advice to the Privileged Orders” &c. I beg you now to accept a little poem entitled, The Conspiracy of Kings. Though one of my Kings died while the Poem was in the press, it was not my fault. If this had been the case with all of them, I should have been willing to have suppressed the publication for so good a cause.—I am Sir with great respect your obet. servt.,
          
            J. Barlow
          
        